El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
El presente es un recurso de apelación en un caso de bar-beas corpus. En la petición, debidamente jurada, se alega: Io., que el demandante Juan Cuevas Aboy es padre legítimo de la menor María Luisa Cuevas y Bustamante, nacida el 20 de octubre de 1906, en la ciudad de Ponce; 2°., que el de-mandante había dejado hacía seis meses a su dicha hija en el domicilio del demandado con objeto de que permaneciera en él hasta que el demandante la reclamara, y 3°., que des-*224pues de esa fecha el demandante ha requerido repetidas Yeces al demandado para que le devuelva la persona de su referida hija, habiéndose negado abiertamente a verificarlo. La peti-ción termina suplicando que se expida un auto de habeas corpus en la forma procedente.
El auto fué expedido y diligenciado, y celebrada la vista en la que ambas partes ofrecieron y practicaron pruebas, el Juez de Distrito de Ponce resolvió que la custodia de la niña corres-pondía al peticionario. Y contra esa resolución de la corte, se interpuso por el demandado el presente recurso de ape-lación.
Hemos examinado cuidadosamente las pruebas practica-das y estamos conformes con la siguiente apreciación que de las mismas hizo la corte sentenciadora: .
“Que la niña María Luisa Cuevas Bustamente tiene siete años de edad; que no ha sido adoptada por el demandado ni por su esposa; que el demandante, Juan Cuevas Aboy, tiene sobre la referida niña la patria potestad, cuyo derecho no ha perdido ni ha sido suspendido en él. Que la citada niña es sobrina carnal de la esposa del deman-dado, Sra. Genoveva_ Bustamante de Cartagena; que vive bajo el cuidado del demandado y de su esposa desde los primeros días de su nacimiento, y que allí, donde ahora se encuentra, está bien cuidada, no es maltratada y es tenida en la misma consideración que una hija por el demandado Cartagena y su esposa.
“También aparece probado que el demandante, Juan Cuevas Aboy, después del fallecimiento de su anterior esposa, Doña María Luisa Bustamante, dejó la niña en poder de su tía carnal, la Sra. Genoveva de Cartegena, en donde ha estado residiendo continuamente desde entonces hasta la fecha. Que el demandante, Juan Cuevas Aboy, ahora ha mejorado de posición y está ocupando el cargo de catedrático de español en la high school de Mayagüez, habiendo recla-mado del demandado y de su esposa la entrega de la citada niña, en distintas ocasiones, y habiéndose siempre estos últimos negado a ello, debido sin duda al paternal cariño que profesan a la referida menor. "Que el demandante, Juan Cuevas Aboy, se encuentra en condiciones económicas que le permiten tener a la menor reclamada en las mismas condiciones en que hoy se encuentra en casa de los esposos Cartagena-Bustamante. ’ ’
*225Habiendo en consideración los anteriores hechos y la juris-prudencia y la ley aplicables, es necesario llegar a las con-clusiones a que llegó el juez de distrito en la resolución recu-rrida, esto es: que la custodia de la niña María Luisa Cuevas Bustamante corresponde a su padre el peticionario Juan Cue-vas Aboy y que el demandado Genaro Cartagena está en la obligación de entregar inmediatamente dicha niña al refe-rido padre. Véanse las decisiones de esta Corte Suprema en los casos de Yon v. Gómez, 14 D. P. R., 698, 703, y Le Hardy v. Acosta, 18 D. P. R., 450, y los artículos 222 y siguientes del Código Civil revisado relativos a la patria potestad.
Debe confirmarse la resolución apelada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.